

Exhibit 10.5










Amended and Restated
Office Lease
by
Trustees of Church Realty Trust, Landlord
to
Carbonite, Inc. Tenant
of
Premises
being the 2nd, 3rd, 14th, 15th and 19th floors
of
177 Huntington Avenue
Boston, Massachusetts




Dated as of: October 17, 2011






This cover page is for identification only and is not part of the Lease.



1



--------------------------------------------------------------------------------





AMENDED AND RESTATED OFFICE LEASE ( “Lease”) by Barbara F. Burley, Harley L.
Gates, and Robert A. Herlinger, as they are all of the Trustees of Church Realty
Trust (“Landlord”) and Carbonite, Inc. (“Tenant”), as each is further described
below, dated as of October 17, 2011.
RECITALS
A.By a lease dated as of June 25, 2009 by and between Landlord and Tenant (the
“14th and 15th Floor Lease”), Tenant has agreed to lease from Landlord the 14th
and 15th floors of the 26 story office building known and numbered as 177
Huntington Avenue in Boston, Massachusetts (the “Building”).
B.By a lease dated as of May 20, 2010 by and between Landlord and Tenant (the
3rd Floor Lease”), Tenant has agreed to lease from Landlord the 3rd floor of the
Building.
C.Landlord and Tenant have each agreed to incorporate the 14th and 15th Floor
Lease and the 3rd Floor Lease into this Lease and the 14th and 15th Floor Lease
and the 3rd Floor Lease shall, upon execution of this Lease, be deemed amended
and restated and incorporated in their entirety into the terms and conditions
set forth in this Lease.
D.Landlord has also agreed to lease the 2nd Floor and 19th Floor of the Building
to Tenant and Tenant has agreed to lease same from Landlord on the terms and
conditions set forth in this Lease.
E.Unless otherwise expressly provided herein, all terms and conditions set forth
in this Lease shall apply equally to each floor comprising the Premises as
described below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1. Reference Data and Definitions
When used in this Lease, the following terms will have the meanings specified in
this Section 1:
1.1. Landlord. Trustees of Church Realty Trust, under Deed of Trust dated May 2,
1946, recorded with Suffolk Registry of Deeds, Book 6223, Page 545 (the “Deed of
Trust”).
1.2. Tenant. Carbonite, Inc., a Delaware corporation.



2



--------------------------------------------------------------------------------



1.3. Property. The Building and the land immediately adjoining the Building,
including adjacent sidewalks.
1.4. Premises. 7,955 rentable square feet of space on each of the 2nd, 3rd,
14th, 15th and 19th floors of the Building, more particularly shown on the Floor
Plans attached as Exhibit A and as more particularly described in Description of
Premises that appears as part of Exhibit A. The parties agree that an aggregate
of 39,775 square feet is a reasonable approximation of the rentable area of the
Premises and further agree that neither party will be entitled to change that
number based on a re-measurement of the Premises.
1.5. Common Areas. The Common Areas of the Property are: the Land between
Huntington Avenue and the Building, the ground floor lobby, all passenger
elevators, the freight elevator, all emergency stairs between the Premises and
the ground floor, bathrooms open to all other users of the Building, and,
subject to Section 6, the escalator between the lobby and the underground
garage.
1.6. Term. The floors comprising the Premises shall be leased for the respective
terms set forth below:
(a)    14th and 15th Floors – approximately six years and nine months, beginning
on the Commencement Date set forth for such floors in Section 1.7(a) and ending
in all events at 5:00 p.m. local time on December 31, 2016.
(b)    3rd Floor – approximately five years and nine months, beginning on the
Commencement Date set forth for such floor in Section 1.7(b) and ending in all
events at 5:00p.m. local time on December 31, 2016.
(c)    19th Floor – approximately five years and three months, beginning on the
Commencement Date set forth for such floor in Section 1.7(c) and ending in all
events at 5:00p.m, local time on December 31, 2016.
(d)    2nd Floor – approximately four years and three months, beginning on the
Commencement Date set forth for such floor in Section 1.7(d) and ending in all
events at 5:00p.m. local time on December 31, 2016.
Except as provided in Section 23 below, Tenant will have no right to extend the
Term for any floor of the Premises beyond the last day of the applicable Term
described above.
1.7. Commencement Date.
(a)    14th and 15th Floors – September 21, 2009
(b)    3rd Floor – September 24, 2010



3



--------------------------------------------------------------------------------



(c)    19th Floor - The earlier of (i) the date on which Tenant occupies any
portion of the Premises located on the 19th Floor and begins conducting business
therein and (ii) October 17, 2011, except as this date may be changed as
provided in Section 5 below, or such other date on or after the date hereof as
the parties may agree in writing; provided, however, only early occupancy rent
shall be due in the early occupancy prior to October 17, 2011.
(d)    2nd Floor – The earlier of (i) the date on which Tenant occupies any
portion of the Premises located on the 2nd Floor and begins conducting business
therein and (ii) October 1, 2012, except as this date may be changed as provided
in Section 5 below, or such other date on or after the date hereof as the
parties may agree in writing.
(e)    Tenant’s entry into the Premises located on the 2nd or 19th Floor on or
after the date of this Lease to install furniture and equipment as provided in
Section 1.20 will not be deemed to be occupancy of the Premises for purposes of
this Section 1.7.
1.8. Termination Date. The Term will end at 5:00 p.m. local time, December 31,
2016, or as earlier terminated.
1.9. Rent. “Rent” means the Rent and the early occupancy rent described in
Exhibit B attached hereto for the rent periods specified therein, together with
all other amounts that Tenant may be required to pay to Landlord under this
Lease.
Rent will be paid as provided in Section 3.
1.10. Permitted Uses. Administrative, executive, and general office uses by
Tenant and Tenant’s employees, contractors, and agents, and for no other use.
1.11. Uses Not Permitted. Notwithstanding the Permitted Uses, neither Tenant nor
any other person or entity claiming through Tenant and having a right to
possess, use, or occupy the Premises or Building shall at any time in, on, or
around the Premises or Building (i) manufacture, develop, sell, display,
prescribe, dispense or distribute any type of alcoholic beverages, tobacco
products, narcotics, pharmaceuticals or other medical products, equipment or
services, (ii) engage in or promote gambling activities, (iii) sell, offer,
provide, display, dispense, publish, manufacture, or distribute any publication,
product, or service that is pornographic, lewd, obscene, or otherwise
objectionable in the sole, unfettered judgment and discretion of Landlord or its
affiliates, or (iv) other than use by Landlord or any of its affiliates, use the
Premises or Building for activities in support or promotion of a particular
religious denomination or organization.


1.12. Restricted Affiliations. Neither Tenant nor any other person or entity
claiming through Tenant and having a right to possess, use, or occupy the
Premises or Building shall at any time (i) be affiliated with any entity or
organization whose principal business is any of the activities referenced in
Section 1.11 (i)-(iii) above, whether or not conducted in, on, or around the
Premises or Building. As used in this Section 1.12, to be



4



--------------------------------------------------------------------------------



affiliated with any entity or organization means to control, to be controlled
by, or to be under common control with such entity or organization.


1.13. Security Deposit. The initial amount of the Security Deposit as of the
date hereof for the Premises is $80,000.00 in cash or immediately available
funds, $45,000.00 of which Tenant has previously delivered to Landlord in
connection with the 14th and 15th Floor Lease, and $35,000.00 of which will be
delivered by Tenant to Landlord concurrently with the execution of this Lease.
An additional $20,000.00 in cash or immediately available funds shall be
delivered to Landlord by Tenant to be held as part of the Security Deposit upon
the earlier of (i) the date on which Tenant occupies any portion of the Premises
located on the 2nd Floor and begins conducting business therein and (ii) January
1, 2013, The parties agree that such Security Deposit shall on and after the
date hereof be deemed to apply to all of the Premises for the purposes set forth
in Section 17.6 hereof. Notwithstanding the foregoing, Tenant will have the
option at any time after the date hereof, upon ten (10) days’ prior written
notice to Landlord, to substitute a letter of credit in the face amount of the
cash Security Deposit referred to above. Upon receipt of a duly executed letter
of credit in form and content reasonably acceptable to Landlord as provided in
Section 17.7 hereof, Landlord shall promptly return to Tenant the outstanding
balance of the cash Security Deposit then being retained by Landlord.
Thereafter, Section 17.6 shall be of no further force or effect and the Security
Deposit shall consist solely of such letter of credit and be governed for all
purposes by Section 17.7 hereof.
1.14. Landlord’s Notice Address
Trustees of Church Realty Trust
Attn: Harley L. Gates, P01-20
210 Massachusetts Avenue
Boston, MA 02115


1.15. Tenant’s Notice Address
            
Carbonite, Inc.
Attention: Andrew Keenan
177 Huntington Avenue, Suite 1500
Boston, MA 02115-3153


With a copy delivered to
Carbonite Legal
Legal@Carbonite.com
            
1.16. Brokers. None.
1.17. Required Insurance Amount. A minimum combined single limit of liability of
not less than $2,000,000 per occurrence and a general aggregate limit (combined
primary and excess) of at least $2,000,000.



5



--------------------------------------------------------------------------------



1.18. Rules and Regulations. The Rules and Regulations attached hereto as
Exhibit C, to which Landlord may from time to time make reasonable changes,
additions or deletions with prior written notice to Tenant.
1.19. Normal Business Hours. 8:00 a.m. to 6:00p.m. Monday through Friday and
9:00 a.m. to 1:00 p.m. on Saturday, legal holidays excepted. The reception desk
in the lobby of the Building will be staffed from 8:15 am to 5:00 pm, Monday
through Friday, excluding holidays.
1.20. Installation of Furniture and Equipment. After the date of this Lease,
Tenant may, without the payment of any Rent or early occupancy rent, enter the
Premises from time to time solely for the purposes of installing furniture and
equipment and performing the work described in Section 1.21 below, in each case
at the times and on the conditions specified by Landlord.
1.21. Telephone and Data Line Connections. Tenant acknowledges that
approximately six weeks is required to establish connections with telephone and
data utility lines (the “tel/data service”).
2. Lease of Premises; Quiet Enjoyment. Landlord leases the Premises to Tenant,
and Tenant leases the Premises from Landlord, for the Terms, at the Rent and
upon the other terms and conditions of this Lease. Upon paying the Rent and
observing the other obligations of Tenant hereunder, Tenant may peaceably occupy
the Premises during the applicable Term for each floor comprising the Premises,
without disturbance by Landlord or persons claiming through or under Landlord.
3. Payment of Rent
3.1. Monthly Installments. Except as otherwise expressly provided herein with
respect to early occupancy rent, Tenant shall pay the Rent to Landlord in equal
monthly installments in advance, on the first day of each calendar month in the
amounts set forth on Exhibit B, without offset, notice or demand, at Landlord’s
Notice Address or such other address as Landlord designates by notice to Tenant.
Rent for any partial month at the beginning of each Term will be determined on a
per diem basis at the initial monthly rental rate applicable to the
corresponding floor or floors (without taking into consideration the Rent
payable for other floors comprising the Premises at such time), and will be due
on the first day of the following calendar month. Rent for any partial month at
the end of the Term will be determined on a per diem basis at the monthly rental
rate for the previous month applicable to the corresponding floor or floors
(without taking into consideration the Rent payable for other floors comprising
the Premises at such time), and will be due on the first day of that previous
month.


3.2. Late Payment. If Tenant does not pay any Rent when due hereunder, Tenant
shall pay Landlord an administration fee in the amount of $500.00. In addition,
past due Rent will accrue interest at prime plus 3% per annum, and Tenant shall
pay Landlord a reasonable fee for any checks returned by Tenant’s bank for any
reason.



6



--------------------------------------------------------------------------------





3.3. Gross Lease. This Lease is a so-called “gross lease” such that Tenant’s
payment of Rent is inclusive of all real estate taxes, operating costs (other
than cleaning), expenses, and, as and to the extent provided in Section 10,
below, utilities; provided, however, that Tenant will be responsible for the
cost of all maintenance and repair within the Premises as provided in Section 8,
below. The cost of cleaning the Premises will be charged for separately under
the Amended and Restated Contract for Cleaning Services referred to in Section
10.3, below.


4. Condition of Premises. Landlord represents and warrants to Tenant, as of each
Commencement Date under this Lease, that (i) the Premises and all Building
systems serving the Premises, including, but not limited to, electrical,
mechanical, plumbing, lighting and HVAC, are in good working order and condition
and (ii) the Premises are adequately served by utility connections for
electricity, water and sewer. Except as otherwise provided in this Section 4,
Landlord shall deliver the Premises “as is”, but in broom clean condition with a
building standard directory in the lobby of the Building for Tenant and all
other tenants in the Building from time to time, and with all Building systems
serving the Premises in good working order and condition. Landlord shall deliver
possession of the Premises located on the 2nd floor with new carpet, lighting,
window shades, kitchenette space with counter, sink and cabinet (but no
appliances), a tel/data cabinet/enclosure (as mutually agreed by the Landlord
and Tenant), a card reader to provide access from the front internal stairwell,
newly painted ceiling throughout and walls in back of such Premises, and certain
pre-existing partitions (as mutually agreed by the Landlord and Tenant).
  
5. Postponement of Commencement Date; Failure to Deliver.
5.1    Postponement of Commencement Date. Tenant is concurrently with the
execution of this Amended Lease paying Landlord a non-refundable fee of
$10,000.00 for the right to postpone the Commencement Date with respect to the
2nd Floor from October 1, 2012 to January 1, 2013. If Tenant elects to exercise
this right to change such Commencement Date, it shall provide Landlord no later
than September 1, 2012 written notice of such exercise. Thereafter, the
Commencement Date shall be the earlier of (i) the date on which Tenant occupies
any portion of the Premises located on the 2nd Floor and begins conducting
business therein and (ii) January 1, 2013.
5.2    Failure to Timely Deliver Premises. If Landlord fails to deliver
possession of the Premises located on the 2nd or 19th floors to Tenant on or
before the corresponding Commencement Date set forth in Section 1.7 hereof,
Tenant may terminate this Lease with respect to such floor by 30 days’ notice to
Landlord at any time thereafter before the date on which possession is delivered
to Tenant, which termination will be Tenant’s sole remedy for Landlord’s failure
to deliver possession of such portion of the Premises hereunder. If this Lease
has not terminated with respect to the 2nd or 19th floor as a result of Tenant’s
termination before the date on which possession of the Premises located on such
floor is delivered by Landlord, the Commencement Date will be the date



7



--------------------------------------------------------------------------------



on which Landlord delivers possession of the 2nd or 19th floor to Tenant in the
condition specified for such floor in Section 4 above. Landlord and Tenant will
promptly execute a Commencement Date Certificate to memorialize the actual
Commencement Date for each of the 2nd and 19th floors.
6. Use by Tenant; Access.
6.1    Uses of Premises and Common Areas; Access. Tenant may use the Premises
only for Tenant’s Permitted Uses, in full compliance with applicable legal
requirements and the Building Rules and Regulations, and will obtain, at
Tenant’s expense, any required permits, licenses and approvals required by
Tenant’s Permitted Uses other than those that Landlord is required to obtain in
order to fulfill its obligations under this Lease. Tenant may also use those
portions of the Common Areas of the Property reasonably necessary for access to
the Premises, as from time to time reasonably designated by Landlord. Landlord
reserves the right to make any changes in the Common Areas which Landlord deems
appropriate, provided that such changes do not materially impair Tenant’s use of
the Premises. Landlord reserves the right to take the escalator between the
ground floor lobby and the parking garage out of service either temporarily or
permanently, and Landlord and Tenant agree that any interruption or termination
of service will not be deemed a material impairment either of Tenant’s use of
the Premises or of the parking garage. Tenant will have access to the Premises
24 hours a day, each day of the week; access to the Premises will be by means of
a fully integrated proximity badge system. Landlord shall maintain a security
office in the Building that will be staffed 24 hours a day, each day of the
week, for such period of time after the date hereof as Landlord shall in its
sole discretion determine. Tenant will not cause or permit any waste or damage
to the Premises or cause or permit any invitee of Tenant to cause any waste or
damage to the Property, or make any use of the Premises or the Property which,
by noise, odor, vibration or otherwise might interfere with the use of the
Property by others entitled thereto or lead to an increase in premiums for
Landlord’s insurance, and shall maintain the Premises and the Property free and
clear of liens and encumbrances attributable to the acts or omissions of Tenant.
Landlord will have the right to enter the Premises at reasonable times on
reasonable notice to inspect the Premises, to wash exterior windows, to observe
or care for birds nesting on the Building, to perform Landlord’s obligations,
and to show the Premises to prospective tenants, purchasers and mortgagees.
6.2    Parking. Tenant’s rights to use the underground parking garage will be as
provided in the Parking License Agreements dated as of June 25, 2009 and May 20,
2010 entered into by Landlord as Licensor and Tenant as Licensee concurrently
with the execution of the 14th and 15th Floor Lease and 3rd Floor Lease,
respectively.
7. Tenant Improvements
7.1. Installation. Tenant may install improvements in the Premises, subject to
Landlord’s approval of Tenant’s plans, specifications, contractors, and schedule
(“Tenant’s Improvements”), which approval shall be given by Landlord within 15
days of



8



--------------------------------------------------------------------------------



Tenant’s request and shall not be unreasonably withheld, conditioned or delayed;
Landlord may condition any such approval on Tenant’s removal of some or all of
Tenant’s Improvements before the end of the Term as provided in Section 7.2,
below. All Tenant’s Improvements made or work done by Tenant within the Building
will be at Tenant’s sole cost and expense. All improvements will be made in a
good and workmanlike manner and in accordance with all applicable legal
requirements.
7.2. Removal. All Tenant’s Improvements shall remain in the Premises at the end
of the Term without compensation to Tenant, provided that Tenant, at its
expense, shall remove, on or before the Termination Date, any electronic, fiber,
telephone and data cabling and related equipment installed by or for the benefit
of Tenant. Tenant shall also remove, at its expense, (a) any improvements
identified by Landlord in the course of reviewing Tenant’s plans and
specifications therefore as requiring removal, as provided in Section 7.1,
above, and (b) any improvements installed by Tenant, which, in Landlord’s
reasonable judgment, are not standard office improvements and are of a nature
that would require material removal and repair costs and identified by Landlord
for removal at the time of giving its approval. Tenant shall repair any damage
caused by the installation or removal of the wires, cables, equipment, and other
improvements.
8. Maintenance of the Premises by Tenant. Subject to the other provisions of
this Section 8, Tenant shall maintain the non-structural portions of each floor
comprising the Premises, including those systems or parts of systems that serve
such floors exclusively, in the same condition as exist on the corresponding
Commencement Date (or when installed, if installed after the Commencement Date)
for such floor or floors or such better condition as such floor or floors or
such systems may be placed in during the Term, in full compliance with all
applicable legal requirements, subject to reasonable wear and tear and other
matters described in this Section 8. Tenant will promptly replace any damaged
glass in the interior windows and doors of the Premises. Tenant will not be
responsible for damage caused by fire or other cause of loss, for structural or
other capital repairs or replacements or for repairs or replacements to any
portion of the systems of the Building other than those that serve any floor
included in the Premises exclusively, and, subject to the following
qualification, for reasonable wear and tear. Notwithstanding that Tenant will
not be responsible for reasonable wear and tear, Tenant will be responsible to
maintain the Premises in good and serviceable condition suitable to their
Permitted Uses, and to make such repairs from time to time as are necessary to
that end. All repairs by Tenant will be made in a good and workmanlike manner,
reasonably satisfactory to Landlord, and in compliance with all applicable legal
requirements. Tenant shall pay for all maintenance and repairs for which Tenant
is responsible.
9. Maintenance of Property by Landlord. Subject to Section 6.1 above and Section
19 below, Landlord shall maintain the roof, structural elements, exterior walls,
exterior window components, including glass, stairways, elevators, common
corridors, rest rooms and other common areas to which Tenant and all other users
of the Building have access, the common systems and equipment of the Property,
and, subject to Section 8, above, the Building systems serving the Premises,
including, but not limited to, electrical,



9



--------------------------------------------------------------------------------



mechanical, plumbing, lighting and HVAC, in at least the same condition as on
the corresponding Commencement Date for each floor or floors comprising the
Premises, subject to reasonable wear and tear, and subject to Section 19, below,
to damage by fire and other causes of loss. Landlord shall also maintain the
interior common areas serving the Premises in a reasonably clean and orderly
condition and the exterior walkways that serve the Premises reasonably free of
ice and snow; provided, however, that Landlord will have no reponsibilty to
maintain, repair or replace those portions of such systems that are located
within and exclusively serve any floor included in the Premises.
10. Landlord’s Services
10.1. General. Landlord will furnish to the Premises during Normal Business
Hours (a) heat, ventilating and air-conditioning, at temperatures reasonably
adequate for general office uses (the “Premises HVAC Supply”), subject to
Section 10.2, below, (b) electrical service reasonably adequate for general
office uses, (c) hot and cold water to restrooms, (d) elevator service, (e)
recycling containers, (f) lighting, and, (g) security for the Common Areas. The
cost of providing all of the foregoing to the Property during Normal Business
Hours will be included in the Rent. Landlord will make the Premises HVAC Supply
available to the Premises outside of Normal Business Hours at a cost to Tenant
of $50.00 per hour. Landlord will not be liable for any interruption of utility
services to the Premises, nor will any such interruption constitute a
termination of this Lease or an actual or constructive eviction of Tenant.
Landlord will use reasonable efforts to avoid or limit such interruptions to the
extent that such interruptions are within Landlord’s reasonable power or control
and subject to the reasonable operational requirements of the Property. If there
is an interruption in utility services: (i) for which Landlord is responsible or
which Landlord could, with reasonable efforts, have prevented; (ii) that
materially affects Tenant’s use and enjoyment of the Premises; and, (iii) which
interruption in service is not restored within five days, Tenant shall be
entitled to an abatement of Rent with respect to the floor or floors affected
until such service is restored.
10.2    Premises HVAC Supply. Landlord and Tenant acknowledge that the Premises
HVAC Supply for each floor of the Premises has the capacity to provide adequate
heat, ventilation, and air-conditioning to that floor when occupied by up to 50
people. If Tenant chooses to occupy any floor of the Premises with more than 50
people, Tenant acknowledges that the Premises HVAC Supply may prove to be
inadequate in that circumstance.


10.3    Cleaning. Cleaning of the Premises will be provided under a separate
Amended and Restated Contract for Cleaning Services of even date herewith
between Landlord and Tenant.


11. Surrender of Premises; Holding Over.



10



--------------------------------------------------------------------------------



11.1 Surrender by Tenant. On the Termination Date, subject to Sections 7 and 8,
above, Tenant shall vacate and surrender the Premises to Landlord in the same
condition that existed at the beginning of Tenant’s occupancy (except as
specifically provided in this Lease), free of Tenant’s personal property and
broom clean. As further provided in Section 7.2, above, Tenant will remove all
alterations made by Tenant and repair any damage to the Premises resulting from
such removal unless Landlord instructs Tenant to leave some or all of such
alterations in place, in which event, such alterations will become the property
of Landlord without compensation, provided that Tenant will always have the
right and obligation to remove its trade fixtures and business equipment. If any
of Tenant’s property remains within the Property after the Termination Date, it
may be retained by Landlord without compensation, or may be removed and either
stored or disposed of by Landlord and Tenant will reimburse Landlord upon demand
for all expenses incurred in connection therewith.
11.2 Holding Over. As an inducement to Landlord to enter into this Lease, Tenant
covenants to vacate and surrender the Premises on or before the Termination Date
as provided in Section 11.1 above. If Tenant fails to so vacate and surrender
the Premises, Tenant will be a daily tenant at sufferance as of the day
following the Termination Date, for which Tenant shall pay for the first 30 days
of such holding over, for each day’s use and occupancy, daily in arrears, at a
rate equal to 150% of the daily rent rate in effect under this Lease for the
last month of the Term and beginning on the 31st day of such holding over and
thereafter at a rate equal to 200% of the daily rent rate in effect under this
Lease for the last month of the Term. Tenant shall also pay to Landlord all
damages, direct and indirect, sustained by Landlord as a result of Tenant’s
holding over for more than 30 days; otherwise, such occupancy by Tenant will be
on the same terms and conditions as under this Lease, so far as applicable.
Landlord and Tenant agree that, as a daily tenant at sufferance, Tenant will not
be entitled to notice to quit or to remove Tenant’s property from the Premises,
and Landlord may immediately commence any action or actions to compel the
removal of Tenant and Tenant’s possessions and to collect damages resulting from
Tenant’s holding over for more than 30 days, for use and occupation, or for any
other sums then due Landlord. Landlord’s acceptance of any payment from Tenant
on account of such holding over, however characterized, will not be deemed an
acceptance of rent nor as a recognition of Tenant’s right to occupy the
Premises.
12. Hazardous Materials. Tenant will not cause, or permit any other person
claiming or admitted to the Property through Tenant to cause, any Hazardous
Materials to be used, generated, stored or disposed of on or about, or
transported to or from the Property. “Hazardous Materials” means any material or
substance which: (a) is or becomes defined as a “hazardous substance,”
“hazardous waste,” “infectious waste,” “chemical mixture or substance,” or “air
pollutant” under Environmental Laws; (b) contains or derives from petroleum,
polychlorinated biphenyls (PCB’s) or asbestos; (c) is radioactive or infectious;
or (d) has toxic, reactive, ignitable or corrosive characteristics.
“Environmental Laws” means all legal requirements relating to or imposing
liability or standards of conduct concerning Hazardous Materials, public health
and safety or the environment.



11



--------------------------------------------------------------------------------



Notwithstanding the foregoing, normal and reasonable quantities of Hazardous
Materials generally and customarily used in connection with Tenant’s Permitted
Uses may be introduced to the Premises provided such Hazardous Materials are
stored, used and disposed of in compliance with Environmental Laws and all other
applicable legal requirements. Tenant will be responsible for and will hold
Landlord harmless and indemnified against any claim, damage, cost, liability or
penalty related to any Hazardous Materials introduced to or released on or about
the Property by Tenant or by any person claiming or admitted to the Property
through Tenant, whether or not permitted by the preceding sentence or otherwise
approved by Landlord.
13. Risk of Loss; Indemnification. To the maximum extent permitted by law, but
subject to Section 14.6 below and subject to the provisions of the remaining
sentences of this Section 13, (a) Tenant agrees that it will occupy the Premises
at its own risk, and that Landlord will not be liable to Tenant, or to any
person claiming or admitted to the Premises through Tenant, for injury or death
to persons, or loss or damage to property of any nature whatsoever, and (b)
Tenant waives and will indemnify Landlord against any claim for bodily injury or
death or damage to property, including reasonable legal fees, by Tenant or by
any person claiming under or admitted to the Premises through Tenant, while at
the Premises, including, without limitation, Tenant’s employees, agents,
contractors and invitees, except to the extent the same was caused by the
willful misconduct, gross negligence or negligence of Landlord. To the maximum
extent permitted by law, but subject to Section 14.6 below and subject to the
provisions of the remaining sentences of this Section 13, Landlord shall save
harmless, exonerate and indemnify Tenant, its contractors, agents and employees
from and against any and all claims, liabilities or penalties asserted by or on
behalf of any person, firm, corporation, or public authority on account of
injury, death, damage or loss to person or property in or upon the Premises,
Building or Property to the extent caused by the willful misconduct, gross
negligence, or negligence of Landlord, its agents and employees, except to the
extent the same was caused by the willful misconduct, gross negligence or
negligence, of Tenant, its agents and employees. In respect of all of the
foregoing, Landlord shall indemnify Tenant from and against all costs, expenses
(including reasonable attorneys’ fees), and liabilities incurred in or in
connection with any such claim, action or proceeding brought thereon.
14. Insurance. Tenant will maintain in effect, at its expense, the following
insurance:
14.1. Liability Insurance. Commercial general liability insurance in at least
the Required Insurance Amount, for bodily and personal injury and property
damage, including as additional insureds Landlord, The First Church of Christ,
Scientist, in Boston, Massachusetts, any other person or entity directly liable
for the obligations of Landlord, and any representative or employee of Landlord,
any other person or entity directly liable for the obligations of Landlord, and
any representative or employee of Landlord or any mortgagee of the Property
designated by Landlord, such coverage to be primary and not excess or
contributing or secondary to any other insurance available to Landlord or the
additional insureds.



12



--------------------------------------------------------------------------------



14.2. Contents Insurance. Property insurance, covering Tenant’s personal
property and fixtures within the Premises or the Property, written on the
broadest form of all risk or special cause of loss form available for such
purpose.
14.3. Workers’ Compensation Insurance. Workers’ Compensation Insurance in
accordance with the applicable legal requirements.
14.4. Other Insurance. Such other types of insurance as Landlord may from time
to time reasonably deem necessary and as to which Landlord has given Tenant
notice and a reasonable time to place such insurance.
14.5. General Requirements. All tenant insurance will be issued by insurance
companies authorized to do insurance business in Massachusetts rated not less
than A-VII in Best’s Insurance Guide, and will not be subject to cancellation or
modification without 30 days prior written notice to Landlord and to any
mortgagee required to be covered.
14.6. Waiver of Claims; Waiver of Subrogation. Each party waives any right of
recovery against the other for injury or loss to property due to hazards covered
by insurance to the extent of the injury or loss covered. Any policy of
insurance obtained by either party and applicable to the Premises or the
Property will contain a clause denying the insurer any right of subrogation
against the other party, even though such waiver of subrogation requires payment
of an additional premium, for which the party obtaining the policy shall pay.
14.7. Certificates of Insurance. Before making any entry on the Property and at
least 30 days before the expiration of any policy, Tenant will provide
certificates of insurance, in form and substance satisfactory to Landlord,
establishing insurance coverages as required by this Section.
14.8. Landlord’s Insurance. Landlord shall insure the Building against damage
with full replacement cost “special cause of loss form” coverage.
15. Assignment and Subleasing. Tenant will not assign this Lease, sublease any
part of the Premises or otherwise transfer this Lease or any interest in this
Lease or in the Premises without obtaining the written consent of Landlord,
which shall not be unreasonably withheld, delayed or conditioned.
Tenant may assign its entire interest under this Lease or sublet the Premises
(i) to any entity controlling or controlled by or under common control with
Tenant or (ii) to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as “Permitted Transfer”)
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease; (2) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock or assets of Tenant's business or, if such proposed transferee is a
successor to Tenant by merger, consolidation or reorganization, the continuing
or surviving entity shall own all or substantially all of the assets of Tenant;
(3) with respect



13



--------------------------------------------------------------------------------



to a Permitted Transfer to a proposed transferee described in clause (ii), such
proposed transferee shall have a net worth which is at least equal to the
greater of Tenant's net worth at the date of this Lease or Tenant's net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization as evidenced to Landlord's reasonable satisfaction; and (4)
Tenant shall give Landlord written notice at least thirty (30) days prior to the
effective date of the proposed purchase, merger, consolidation or
reorganization, accompanied by copies of the documents evidencing the
transferee’s net worth.
16. Relation of Lease to Mortgages. This Lease will be subordinate to all
mortgages on the Property, now outstanding or hereafter granted, provided that
the record holder of a first mortgage on the Property (a “First Mortgagee”) may
elect to place this Lease ahead of the lien of its mortgage (and of other
mortgages on the Property, if it so elects) and may thereafter change such
election, effective as of the recording of a written notice of such election
with the Suffolk Registry of Deeds, with a copy of such notice to Tenant. If a
mortgage on the Property is foreclosed, the foreclosing mortgagee or the
purchaser at a foreclosure sale (in either case, “First Successor Landlord”),
may, at its option, require that Tenant attorn to such party as the Landlord
hereunder and continue to be bound by the terms and conditions of this Lease for
the balance of the Term, provided that First Successor also agrees that Tenant’s
use and occupancy of the Premises will not be disturbed so long as Tenant
complies with its obligations under this Lease. Neither the First Successor
Landlord nor any successor or assign of a First Successor Landlord will be (a)
liable for any act or omission of or subject to any offsets or defenses which
Tenant might have against any Landlord prior to the First Successor Landlord (a
“Prior Landlord”) except to the extent such act or refusal to act is in
violation of this Lease and is continued by the First Successor Landlord or its
successor or assign, (b) liable for the return of any security deposit not
actually paid over to the First Successor Landlord, (c) bound by any payments
which Tenant has paid to a Prior Landlord other than for monthly installments
next due, (d) obliged to make any payment to Tenant which was required to be
made prior to the time the First Successor Landlord took title, or (e) obliged
to perform any work or to make any improvements to the Premises undertaken by a
Prior Landlord. A First Mortgagee that gives notice of its address to Tenant
will be entitled to receive a simultaneous copy of any notice of default by
Tenant to Landlord and will have an additional 30 days beyond any cure period
available to Landlord within which to cure such default, and unless such
additional time expires without cure, Tenant will have no right to terminate
this Lease on account of Landlord’s default. Any amendment or cancellation of
this Lease or surrender of the Premises made without the prior written consent
of the First Mortgagee will be void and of no effect. Landlord represents and
warrants that there is no mortgage affecting the Property as of the date of this
Lease. It shall be a condition of any future subordination of this Lease to a
mortgage that Tenant shall receive a customary “non-disturbance agreement.”







14



--------------------------------------------------------------------------------



17. Tenant Defaults
17.1. Events of Default. Each of the following will constitute a material
default by Tenant (a “Tenant Default”): (a) failure by Tenant to make any
payment required under this Lease within two days of the date such payment is
due; (b) failure by Tenant to maintain insurance and to provide certificates as
required by this Lease; (c) insolvency or admission of insolvency by Tenant, the
filing by or against Tenant of any bankruptcy, receivership or other proceeding
under State or Federal law, or entering into or acquiescence by Tenant to any
arrangement affecting the rights of Tenant’s creditors generally, or attachment,
execution or other seizure of substantially all of Tenant’s assets located at
the Premises or Tenant’s interest in this Lease or the Premises; and, (d)
failure by Tenant to fulfill any other material obligation under this Lease, if
such failure (meaning the failure by Tenant to fulfill any other material
obligation under this Lease) is not cured within 30 days of notice from Landlord
to Tenant, or such longer period as may reasonably be necessary, not to exceed a
total of 90 days, if Tenant promptly commences and diligently pursues such cure.
Notwithstanding anything in this Section 17.1 to the contrary, Tenant shall be
permitted, during each consecutive 12-month period hereunder commencing on
September 21, 2009, to make 2 payments required under this Lease within 5 days
(as opposed to 2 days) of the date such payment is due. As long as such payments
are made within such 5 day period, Landlord shall not be entitled to declare a
Tenant Default with respect to such payments. However, nothing in the preceding
sentence shall affect Landlord’s rights contained in any other section of this
Lease, including without limitation, the provisions of Section 3.2.
17.2. Termination by Notice. If a Tenant Default occurs, in addition to any
other rights or remedies, Landlord will have the right to terminate this Lease
and recover possession of the Premises by written notice to Tenant, effective on
the date specified in such notice or, if no date is specified, on the date of
receipt or first properly attempted delivery of such notice.
17.3. Landlord’s Remedies. In addition to any other rights or remedies, if
Landlord terminates this Lease for a Tenant Default, Landlord will have the
right to recover as damages from Tenant: (a) any amounts owing from Tenant to
Landlord at the time of termination, (b) all of Landlord’s expenses, including
reasonable legal fees, incurred in recovering possession of the Premises and in
proving and collecting the sums due from Tenant hereunder, (c) the amount by
which the payments required under this Lease for the balance of the Term exceed
the fair market rent for the Premises under a gross lease similar to this Lease,
for the balance of the Term, determined as of the date of such termination,
adjusted to its present value at a reasonable discount rate, and (d) the actual
or reasonably anticipated expense to Landlord of preparing and reletting the
Premises. Landlord will also have the right to enter the Premises and to perform
any obligation as to which a Tenant Default has arisen, without being deemed to
have cured such Tenant Default and without liability to Tenant, and Tenant shall
reimburse Landlord for any cost and expense thus incurred promptly upon demand
as damages hereunder. In



15



--------------------------------------------------------------------------------



lieu of the damages recoverable under clause (c) above, Landlord may recover the
liquidated damages provided for in Section 17.4, below.
17.4. Liquidated Damages.     Landlord and Tenant agree that the actual damages
that would be suffered by Landlord by the loss of the Rent reserved under this
Lease if this Lease should be terminated due to Tenant’s default would be very
difficult to estimate as of the date of this Lease. Landlord and Tenant wish to
agree on a sum that would reasonably compensate Landlord for such loss and
accordingly agree that, in lieu of the damages recoverable under Section 17.3(c)
above and as Landlord’s sole remedy therefor, Landlord may recover as liquidated
damages, and not as a penalty, an amount equal to the total of the Rent payable
by Tenant with respect to the 12 full calendar months preceding termination.
17.5    Mitigation of Damages. Landlord shall use commercially reasonable
efforts to mitigate damages, including to re-let the Premises, provided that
Landlord will not be required to give priority to the Premises in renting, or to
rent on terms or to any person not otherwise acceptable to Landlord. Landlord
and Tenant agree that if Landlord elects to recover liquidated damages under
Section 17.4, above, Landlord will have no obligation to mitigate damages as a
condition to recovering such liquidated damages.
17.6    Security Deposit. Landlord may apply the Security Deposit to remedy any
Tenant Default and to compensate Landlord for any damages which Landlord suffers
as a result of such Tenant Default, without being deemed to have cured such
Tenant Default or waived further damages in connection therewith. Immediately
upon demand, Tenant will deposit cash with Landlord in an amount equal to any
portion of the Security Deposit applied by Landlord as aforesaid. Landlord will
not be required to keep the Security Deposit separate from its general accounts
and Tenant will not be entitled to interest on the Security Deposit. Within 30
days after the Termination Date and vacation of the entire Premises by Tenant in
accordance with the terms of this Lease, the Security Deposit, or such part as
remains after application of this Section, will be returned to Tenant.
17.7    Letter of Credit.
a.    General Provisions. Upon the exercise of Tenant’s option to substitute a
letter of credit for a cash Security Deposit as provided in Section 1.13 hereof,
Tenant shall deliver to Landlord, as collateral for the full performance by
Tenant of all of its obligations under this Lease and for all losses and damages
Landlord may suffer as a result of any default by Tenant under this Lease
whenever occurring, a standby, unconditional, irrevocable, transferable letter
of credit (the “Letter of Credit”) in a form reasonably acceptable to Landlord,
in the face amount set forth in Section 1.13 hereof (the “Letter of Credit
Amount”), naming Landlord as beneficiary, issued by any bank reasonably
acceptable to Landlord, permitting multiple and partial draws thereon. Such
Letter of Credit (whether in the form of a new replacement letter of credit or
an amendment of an issued and outstanding letter of credit) shall replace and
supersede any letter of credit or cash Security Deposit



16



--------------------------------------------------------------------------------



previously delivered to Landlord by Tenant pursuant to the terms of this Lease.
Tenant shall cause the Letter of Credit to be continuously maintained in effect
(whether through replacement, renewal or extension) in the Letter of Credit
Amount through the date (the “Final LC Expiration Date”) that is 120 days after
the scheduled expiration date of the Term. If the Letter of Credit held by
Landlord expires earlier than the Final LC Expiration Date (whether by reason of
a stated expiration date or a notice of termination or non-renewal given by the
issuing bank), Tenant shall deliver a new Letter of Credit or certificate of
renewal or extension to Landlord not later than 30 days prior to the expiration
date of the Letter of Credit then held by Landlord. Any renewal or replacement
Letter of Credit shall comply with all of the provisions of this Section 17.7,
shall be irrevocable, transferable and shall remain in effect (or be
automatically renewable) through the Final LC Expiration Date upon the same
terms as the expiring Letter of Credit or such other terms as may be reasonably
acceptable to Landlord.
b.    Drawings under Letter of Credit. Landlord shall have the right to draw
upon the Letter of Credit, in whole or in part, at any time and from time to
time if a Tenant Default has occurred or if the Letter of Credit held by
Landlord expires earlier than the Final LC Expiration Date (whether by reason of
a stated expiration date or a notice of termination or non-renewal given by the
issuing bank), and Tenant fails to deliver to Landlord, at least 30 days prior
to the expiration date of the Letter of Credit then held by Landlord, a renewal
or substitute Letter of Credit that is in effect and that complies with the
provisions of this Section 17.7. No condition or term of this Lease shall be
deemed to render the Letter of Credit conditional to justify the issuer of the
Letter of Credit in failing to honor a drawing upon such Letter of Credit in a
timely manner. Tenant agrees and acknowledges that Tenant has no property
interest whatsoever in the Letter of Credit or the proceeds thereof and that, in
the event Tenant becomes a debtor under any chapter of the Federal Bankruptcy
Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any
right to restrict or limit Landlord’s claim and/or rights to the Letter of
Credit and/or the proceeds thereof by application of the Federal Bankruptcy
Code, including Section 502(b)(6) of the Federal Bankruptcy Code. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the Letter of Credit upon the
occurrence of any Event of Default by Tenant under this Lease or upon the
occurrence of any of the other events described above in this Section 17.7.
c.    Use of Proceeds by Landlord. The proceeds of the Letter of Credit may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due and/or to pay for all losses and damages that Landlord has
suffered as a result of Tenant Default. Landlord agrees to pay to Tenant within
30 days after the Final LC Expiration Date the amount of any proceeds of the
Letter of Credit received by Landlord and not applied against any Rent payable
by Tenant under this Lease that was not paid when due or used to pay for any
losses and/or damages suffered by Landlord as a result of any Tenant Default;
provided, that if



17



--------------------------------------------------------------------------------



prior to the Final LC Expiration Date a voluntary petition is filed by Tenant,
or an involuntary petition is filed against Tenant by any of Tenant’s creditors,
under the Federal Bankruptcy Code, then Landlord shall not be obligated to make
such payment in the amount of the unused Letter of Credit proceeds until either
all preference issues relating to payments under this Lease have been resolved
in such bankruptcy or reorganization case or such bankruptcy or reorganization
case has been dismissed, in each case pursuant to a final court order not
subject to appeal or any stay pending appeal.
d.    Additional Covenants of Tenant. If, as a result of any application or use
by Landlord of all or any part of the Letter of Credit, the amount of the Letter
of Credit shall be less than the Letter of Credit Amount, Tenant shall, within
five days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement letter of credit in the total
Letter of Credit Amount), and any such additional (or replacement) letter of
credit shall comply with all of the provisions of this Section 17.7, and if
Tenant fails to comply with the foregoing sentence, notwithstanding anything to
the contrary contained in this Lease, the same shall constitute an uncurable
Event of Default by Tenant. Tenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.
e.    Transfer of Letter of Credit. Landlord may, at any time and without notice
to Tenant and without first obtaining Tenant’s consent thereto, transfer all or
any portion of its interest in and to the Letter of Credit to a Landlord’s
Mortgagee or to another party, person or entity which is acquiring Landlord’s
interest in the Building. If Landlord transfers its interest in the Building and
transfers the Letter of Credit (or any proceeds thereof then held by Landlord)
in whole or in part to the transferee, Landlord shall, without any further
agreement between the parties hereto, thereupon be released by Tenant from all
liability therefor, provided Landlord notifies Tenant of the transfer and the
transferee acknowledges receipt of the Letter of Credit (or any proceeds). The
provisions hereof shall apply to every transfer or assignment of all or any part
of the Letter of Credit to a new landlord. In connection with any such transfer
of the Letter of Credit by Landlord, Tenant shall, at Tenant’s sole cost and
expense, execute and submit to the issuer of the Letter of Credit such
applications, documents and instruments as may be necessary to effectuate such
transfer.
f.     Creditworthiness of Issuing Bank.  Landlord shall have the right to
request at any time and from time to time that Tenant obtain a replacement
Letter of Credit if Landlord determines in its sole discretion that the bank
issuing the then outstanding Letter of Credit is no longer creditworthy, and
Tenant shall promptly obtain from a new issuing bank reasonably acceptable to
Landlord a replacement Letter of Credit which shall comply in all respects with
the provisions of this Section 17.7.  If an acceptable bank cannot be agreed
upon,



18



--------------------------------------------------------------------------------



Tenant may replace the Letter of Credit with cash on deposit with the Landlord.
Tenant’s failure to obtain such a replacement Letter of Credit or, in lieu
thereof, provide a cash deposit in like amount as contemplated above shall,
notwithstanding anything to the contrary contained in this Lease, constitute an
incurable Event of Default by Tenant.


18. Landlord Defaults


18.1. Events of Default. Landlord shall not be deemed to be in default in the
performance of any of its obligations hereunder unless it shall fail to perform
such obligations and such failure shall continue for 20 days after written
notice has been given by Tenant to Landlord specifying the nature of Landlord’s
alleged default, provided if such default cannot be reasonably cured within such
20 day period then within such additional time as is reasonably required to
correct any such default, and further provided that Landlord commences to cure
such default within such 20 day period and diligently prosecutes it to
completion.


18.2. Tenant’s Remedies. If a Landlord Default occurs and such Landlord Default
directly affects and materially impairs Tenant’s use and enjoyment of the
Premises for the Permitted Uses, Tenant may make such repairs within the
Premises and in Common Areas adjacent to the Premises necessary to restore
Tenant’s use, and Landlord will reimburse Tenant for the reasonable and
necessary third party costs thus incurred by Tenant upon receipt from Tenant of
a statement of such costs in reasonable detail and such backup materials as
Landlord may reasonably request. If Landlord fails to so reimburse Tenant within
60 days of receipt by Landlord of such statement and backup materials, Tenant
may offset such amounts against the installment or installments of Rent next
coming due. Unless otherwise expressly provided in this Lease, Tenant will have
no right of self-help, or any right to withhold, set-off, or abate Rent and
neither party to this Lease will be liable to the other for punitive damages,
lost profits, business interruption, speculative, consequential or other such
damages.


18.3. Independent Covenants. Except as specifically provided herein, the
obligations of Tenant under this Lease, including the obligation to pay Rent,
and the obligations of Landlord, are independent and not mutually dependent
covenants and the failure of Landlord to perform any obligation hereunder will
not justify or empower Tenant to withhold Rent, except as provided in the
preceding Section 18.2, and the failure of Landlord to perform any obligation
hereunder will not justify or empower Tenant to terminate this Lease unless the
Landlord Default constitutes a constructive eviction.


19. Property Damage or Taking


19.1. Termination. If the Building is destroyed by fire or other cause of loss
or the Property or the Premises are taken in their entirety by eminent domain or
conveyed in their entirety by deed in lieu of taking, this Lease will terminate
as of the date of the property damage or the date that possession of the
Property is surrendered to the taking



19



--------------------------------------------------------------------------------



authority, as applicable. If (a) the Property or the Premises are substantially
damaged by fire or other cause of loss and Landlord determines in its sole
discretion not to restore the Property or the Premises or both to substantially
its condition as existing prior to such damage, or (b) a material portion of the
Property or of the Premises is taken by eminent domain or conveyed by deed in
lieu of taking, and Landlord determines in its sole discretion not to restore
the remaining portion of the Premises or of the Property or both to a condition
which is legal and suitable for Tenant’s Permitted Uses, then Landlord may elect
to terminate this Lease by notice to Tenant given within 90 days after such
property damage or notice of taking, effective as of the date of Landlord’s
notice or, with respect to a taking, on the date that possession is surrendered
to the taking authority.


19.2. Restoration. If Landlord determines (a) to restore the Property and the
Premises to substantially their condition as existed prior to the damage by fire
or other cause of loss or (b) to restore the remaining portion of the Premises
or of the Property or both to a condition which is legal and suitable for
Tenant’s Permitted Uses after such taking or conveyance, Landlord shall promptly
give notice of such determination to Tenant, but in any case on or before the
last day of the 90 day period referred to in section 19.1, above. Upon giving
such notice to Tenant, Landlord shall promptly begin to use reasonable efforts
so to restore the Property and the Premises (not including fixtures,
modifications and additions installed or required to be installed by Tenant) as
soon as is reasonably practical in light of the circumstances then prevailing,
including the time required to collect insurance proceeds and to obtain any
governmental approvals required for restoration, and subject to any other
matters beyond the reasonable control of Landlord, provided that, in no event
will Landlord be required to expend more for restoration of the Property or the
Premises than the net amount of insurance or taking proceeds actually available
to Landlord for such purposes. If restoration of the Premises is not
substantially completed within 180 days of the date as of which Landlord
notified Tenant that Landlord had determined to restore the Property and the
Premises, Tenant may terminate this Lease by written notice to Landlord
effective as of any day after the end of the 180 day restoration period, which
termination date shall be specified by Tenant in its notice of termination.


19.3. Abatement. If any portion of the Premises is rendered unusable by Tenant
as a result of the property damage or taking described in Section 19.1(a) or
19.1(b) above, and Tenant, at such time, is not in default under this Lease, the
Rent will be abated, in part or in whole, based on the proportion of the
Premises rendered unusable, until the earlier of the time at which Landlord has
substantially completed its restoration or the date on which Tenant resumes use
of the damaged portion of the Premises.
 
20. Notices. All notices under this Lease will be in writing and will be given:
(a) in hand, with written acknowledgement of receipt, (b) by Federal Express,
Express Mail or other nationally recognized overnight delivery service which
provides verification of delivery, charges prepaid, or (c) by United States
certified mail, postage prepaid, return receipt requested, in each case
addressed to Landlord or Tenant at the Notice Address set forth in Section 1.
All notices will be deemed given when received by the intended



20



--------------------------------------------------------------------------------



recipient. Either party may change its Notice Address by notice given in
accordance herewith.
21. Brokers.     Tenant represents that Tenant has dealt with no broker in
connection with this Lease and agrees to hold Landlord harmless and indemnified
from all claims for brokerage due to any person with whom such Tenant has dealt
in breach of such representation. Landlord represents that Landlord has dealt
with no broker in connection with this Lease and agrees to hold Tenant harmless
and indemnified from all claims for brokerage due to any person with whom such
Landlord has dealt in breach of such representation.
22. Limitation on Liability. The recourse of Tenant against Landlord for any
claim related to this Lease will extend only to Landlord’s interest in the
Property and the uncollected rents and profits therefrom. No personal liability
for any such claim will be enforceable against Landlord or any officer, trustee,
director, employee, agent or other person or entity related to Landlord
(including, without limitation, The First Church of Christ, Scientist, in
Boston, Massachusetts) or against any other property, person or entity. If
Landlord transfers its interest in the Property, the transferring Landlord will
automatically be released from all liability related to this Lease accruing
after such transfer. The transferring Landlord will continue to be responsible
for any security deposit received from Tenant except to the extent that Landlord
has transferred same to its successor or assign.
23. Right of First Offer
(a)    Tenant shall have the on-going right of first offer (the “Right of First
Offer”) with respect to up to two (2) additional floors of office space within
the Building which become available for lease at any time on and after the date
hereof and prior to December 31, 2015 (the “Expiration Date”) (any such space
being referred to herein as the “Offering Space”).
(b)    Tenant’s Right of First Offer shall be exercised as follows:
(i)    After Landlord has determined that any existing tenant in the Offering
Space will not extend or renew the term of its lease for the Offering Space or
has otherwise terminated such lease prior to its stated expiration date or
Landlord offers a floor previously not under lease, Landlord shall advise Tenant
(the “Advice”) of (i) the terms and conditions under which Landlord is prepared
to lease the Offering Space to Tenant and (ii) the terms and conditions under
which Landlord would be willing to amend this Lease to make it coterminous with
the expiration date for the lease of the Offering Space (the “Lease
Extensions”). Such Advice shall set forth proposed rental rates for the Offering
Space and each of the floors then comprising the Premises based on the
prevailing market rates as reasonably determined by Landlord as well as such
other lease terms and conditions as shall be determined in Landlord’s sole
discretion, except that Tenant shall have no such Right of First Offer and
Landlord need not provide Tenant with an Advice, if: (x) Tenant is in default
under the Lease beyond any applicable



21



--------------------------------------------------------------------------------



cure periods at the time that Landlord would otherwise deliver the Advice, or
(y) Tenant is not occupying at least fifty percent (50%) of the rentable area of
the Premises on the date Landlord would otherwise deliver the Advice;
(ii)    If Tenant wishes to exercise its Right of First Offer with respect to
the Offering Space described in the Advice, Tenant shall deliver written notice
of such exercise to Landlord (the “Notice of Exercise”) within ten (10) business
days after the date of the Advice, indicating whether Tenant wishes to lease the
Offering Space with the Lease Extensions as described above or only wishes to
lease the Offering Space without the Lease Extensions.
(iii)    If Tenant exercises its Right of First Offer, Landlord shall prepare
either an amendment to the Lease, or a new lease reflecting Tenant’s election as
set forth in the Notice of Exercise. A copy of such amendment or lease shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise, and Tenant shall execute and return the amendment or lease, as
applicable, to Landlord within fifteen (15) days thereafter.
(iv)    If Tenant fails to exercise its Right of First Offer with respect to the
Offering Space within such ten (10) business day period, Landlord may lease the
Offering Space to any other person or entity; provided, however, that if the
proposed terms of any such lease are materially more favorable to the lessee
than those in the Advice, Landlord shall deliver to Tenant a new Advice
reflecting such new terms for the Offering Space and the procedure described
above shall again apply. Notwithstanding Tenant’s failure to exercise its Right
of First Offer in response to a previous Advice, for so long as Tenant has not
exercised its Right of First Refusal for an aggregate of two (2) floors of
Offering Space and the Expiration Date has not occurred, Tenant’s Right of First
Offer shall continue and the above procedures shall apply with respect to any
future potential lease of Offering Space by Landlord.
(v)    Tenant’s rights hereunder are non-assignable and are personal to Tenant.
24. Miscellaneous Provisions
24.1. Amendments and Waivers. This Lease may not be amended except by a writing,
duly executed by both parties and approved in writing by any First Mortgagee
having approval rights, and no waiver or consent will be effective unless in
writing and signed by the party giving it. A waiver or consent by either party
hereunder will apply only to the specific instance in which granted and not to
any other instance, however similar.
24.2 Interpretation. Both parties acknowledge that they have fully read and
understood this Lease and have had the opportunity to consult counsel to the
extent they deemed necessary, and no provision of this Lease will be construed
in favor or against either party by virtue of such party being the drafter of
such provision. Enumeration of



22



--------------------------------------------------------------------------------



some but not all items of a class should not be construed as excluding others,
notwithstanding the absence of the phrase “without limitation” or words of like
meaning.
24.3. Invalid Provisions. If any provision of this Lease is finally determined
by a court of competent jurisdiction to be in violation of law or otherwise
invalid, this Lease will be deemed amended to the limited extent necessary to
cure such violation or invalidity and will be interpreted, as thus amended, so
as to implement the intentions of the parties to the greatest extent possible.
24.4. Time of the Essence; Force Majeure. Time is of the essence as to all
rights and obligations of the parties hereunder unless specifically provided to
the contrary. Notwithstanding the foregoing, if either party fails to perform an
obligation hereunder, other than the obligation of Tenant to pay Rent when due,
which failure results from causes beyond the reasonable control of such party,
including, without limitation, labor problems, contractor disputes, legal
requirements, unavailability of equipment, fixtures or materials, property
damage caused by fire or other cause of loss, or disruption or unavailability of
utilities or services (a “Force Majeure Event”), the amount of time for
performance of such obligation shall be extended by the amount of time such
performance is delayed by reason of such Force Majeure Event.
24.5. Jurisdiction; Governing Laws. Any action by either party against the other
will be instituted in the state courts of Massachusetts under Massachusetts law,
and each party will have personal jurisdiction over the other for any action
brought by such party in Massachusetts by service made to the other party’s
Notice Address.
24.6. Successors and Assigns. Subject to the provisions of Section 22 above, the
benefits and burdens of this Lease will extend to the original Landlord and
Tenant and to their respective successors and assigns, who will be included
within the terms “Landlord” and “Tenant” as used herein, provided that no
transferee from Tenant in violation of the provisions of this Lease will be
entitled to any of the rights or benefits of a Tenant hereunder.
24.7. Estoppel Certificates. Each of the parties, within 10 days of written
request from the other, shall provide a certificate identifying this Lease and
any amendments hereto, setting forth the amount of the then current monthly
installment of Rent and of any Security Deposit held hereunder, stating whether
this Lease remains in effect, whether there are any defaults by Landlord or
Tenant, whether any Rent has been paid more than 30 days in advance, whether
Tenant is in possession and paying Rent, whether Tenant claims any off-sets or
credits or has any other defenses to the payment of Rent hereunder, and
containing such other reasonable and customary information as may be requested.
24.8 Counterparts. This Lease may be executed in two or more counterparts.
24.9. Exhibits. The Exhibits to this Lease, which are listed immediately below
the signature block, are incorporated by reference into this Lease.



23



--------------------------------------------------------------------------------



24.10. Action by Trustees of Church Realty Trust. The undersigned Trustees of
Church Realty Trust represent that any two of the three Trustees thereof are a
majority of such Trustees and have all necessary power and authority to enter
into this Lease and related documents, including a Parking License Agreement and
a Contract for Cleaning Services by virtue of the last sentence of Paragraph 8
of the Deed of Trust, which states: “All of the powers conferred on said
Trustees by this instrument may be exercised by a majority thereof.”
24.11. Time for Performance. Any action under this Lease that is permitted or
required to be taken on a day that is a Saturday, Sunday or a legal holiday in
Massachusetts may be taken on the next day that is not a Saturday, Sunday or
legal holiday in Massachusetts.
24.12 Entire Agreement. This Lease and all Exhibits hereto collectively contain
the entire agreement of the parties respecting the Premises and the Property and
there are no other agreements or understandings between the parties regarding
the subject matter of this Lease, any prior agreements being merged herein and
superseded.
[Signatures appear on the following page]



24



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.




LANDLORD            Trustees of Church Realty Trust




/s/ Barbara F. Burley
Barbara F. Burley, as Trustee of Church
Realty Trust and not individually




/s/ Harley L. Gates
Harley L. Gates, as Trustee of Church
Realty Trust and not individually




/s/ Robert A. Herlinger
Robert A. Herlinger, as Trustee of Church
Realty Trust and not individually




TENANT            Carbonite, Inc.




By:/s/ Andrew Keenan
Andrew Keenan, CFO
            








Exhibit A: Floor Plans and Description of Premises
Exhibit B: Rent and Rent Periods
Exhibit C: Building Rules and Regulations







25



--------------------------------------------------------------------------------



EXHIBIT A


Floor Plan of Premises


The Floor Plans comprising the Premises are attached to and form part of this
Exhibit A.




Description of Premises


The Premises include and are defined by the interior surfaces of all exterior
walls of the Building, the interior surfaces of all demising walls within the
Building, the doors and doorways that pass through all such demising walls, the
interior surfaces of all exterior windows, the upper surface of the permanent
structure of the floor, and the upper surface of any suspended ceiling.







26



--------------------------------------------------------------------------------



[carbexhibit105image1.jpg]











27



--------------------------------------------------------------------------------



[carbexhibit105image2.jpg]



28



--------------------------------------------------------------------------------









[carbexhibit105image3.jpg]





29



--------------------------------------------------------------------------------



[carbexhibit105image4.jpg]



30



--------------------------------------------------------------------------------









[carbexhibit105image5.jpg]









31



--------------------------------------------------------------------------------



EXHIBIT B


Rent and Rent Periods







32



--------------------------------------------------------------------------------







EXHIBIT C


Building Rules and Regulations


The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage (if any), the Property and the
appurtenances. Capitalized terms have the same meaning as defined in the Lease.


1.
Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Tenant or used by Tenant for any purpose other than ingress
and egress to and from the Premises. No rubbish, litter, trash, or material
shall be placed, emptied, or thrown in those areas. At no time shall Tenant
permit Tenant’s employees to loiter in Common Areas or elsewhere about the
Building or Property.



2.
Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees, shall be paid for by
Tenant, and Landlord shall not be responsible for the damage.



3.
No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
subject to Landlord’s approval rights set forth in Section 7.1 of the Lease and
shall be installed at Tenant’s expense. Except in connection with the hanging of
lightweight pictures and wall decorations, no nails, hooks or screws shall be
inserted into any part of the Premises or Building except by the Building
maintenance personnel.



4.
Landlord will at its expense provide and maintain in the first floor (main
lobby) of the Building an alphabetical directory board or other directory device
listing tenants, and no other directory shall be permitted unless previously
consented to by Landlord in writing.



5.
Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent and Landlord shall have the right to
retain at all times and to use keys to all locks within and into the Premises. A
reasonable number of keys to the locks on the entry doors in the Premises shall
be furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make
any duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of this Lease.






33



--------------------------------------------------------------------------------



6.
All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval
and shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, which may be revised from time to time.



7.
Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
designated by Landlord. Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity. If approved by Landlord, the
activity shall be under the supervision of Landlord and performed in the manner
required by Landlord. Tenant shall assume all risk for damage to articles moved
and injury to any persons resulting from the activity. If equipment, property,
or personnel of Landlord or of any other party is damaged or injured as a result
of or in connection with the activity, Tenant shall be solely liable for any
resulting damage or loss.



8.
Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises. Damage to the Building by the
installation, maintenance, operation, existence or removal of Tenant’s Property
shall be repaired at Tenant’s sole expense.



9.
Corridor doors, when not in use, shall be kept closed.



10.
Tenant shall not: (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.



11.
No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.



12.
No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property. Tenant shall
not, without Landlord’s prior written consent, use, store, install, spill,
remove, release or dispose of, within or about the Premises or any other portion
of the Property, any asbestos-containing materials or any solid, liquid or
gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant, and
shall remain solely liable for the costs of abatement and removal.






34



--------------------------------------------------------------------------------



13.
Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.



14.
Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Building (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the Commencement Date of the Term be extended as a
result of the above actions.



15.
Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.



16.
Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees, and then only if the operation does not violate the
lease of any other tenant in the Building.



17.
Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord in the
parking garage.



18.
Landlord may from time to time adopt systems and procedures for the security and
safety of the Building, its occupants, entry, use and contents. Tenant, its
agents, employees, contractors, guests and invitees shall comply with Landlord’s
systems and procedures.



19.
Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.




35



--------------------------------------------------------------------------------





20.
Tenant shall not canvass, solicit or peddle in or about the Building or the
Property.



21.
Smoking is not permitted in or on any part of the Property; the Property
includes the Premises, the Common Areas, the Building, and the land immediately
adjoining the Building, including adjacent sidewalks.



22.
Landlord shall have the right to designate and approve standard window coverings
for the Premises and to establish rules to assure that the Building presents a
uniform exterior appearance. Tenant shall ensure, to the extent reasonably
practicable, that window coverings are closed on windows in the Premises while
they are exposed to the direct rays of the sun.



23.
Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.



24.
The work of cleaning personnel shall not be hindered by Tenant after 5:30 P.M.,
and cleaning work may be done at any time when the offices are vacant. Windows,
doors and fixtures may be cleaned at any time. Tenant shall provide adequate
waste and rubbish receptacles to prevent unreasonable hardship to the cleaning
service.










36

